Citation Nr: 1827854	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.

2.  Entitlement to service connection for heart disease as due to herbicide exposure.

3.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for right lower extremity neuropathy as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left lower extremity neuropathy as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2015, and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's diabetes and hypertension claims were subject to prior final denials in November 2005 and his prostatitis claim was subject to a prior final denial in March 2011.  However, a requirement of new and material evidence is not necessary because additional relevant service personnel records were associated with the file in August 2015.  Therefore, these original claims are reconsidered under 38 C.F.R. § 3.156(c).  In addition, adjudication of such claims by the Board does not prejudice the Veteran as his diabetes and hypertension claims were readjudicated on the merits by the RO in a February 2014 supplemental statement of the case (SSOC) and his prostatitis claim was readjudicated on the merits in a May 2015 rating decision.

The Veteran had a Board hearing in May 2017.

Additional evidence was associated with the record subsequent to the SSOC issued in February 2014 in regard to the diabetes, hypertension, heart disorder, and lower extremities claims and the statements of the case issued in July 2016 and August 2016 in regard to the prostatitis and right wrist claims, respectively.  The Veteran's representative waived initial RO consideration of the additional evidence in March 2018.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issues entitlement to service connection for diabetes, a heart disorder, hypertension, bilateral lower extremity disorders, and kidney stones.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and the evidence does not support that the Veteran was exposed to herbicide during service.

2.  The Veteran's hypertension is not caused or aggravated by a service-connected disability.

3.  The Veteran's right lower extremity neuropathy is not caused or aggravated by a service-connected disability.

4.  The Veteran's left lower extremity neuropathy is not caused or aggravated by a service-connected disability.

5.  The Veteran's kidney stones began during service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, are not met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for heart disease are not met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria to establish service connection for right lower extremity neuropathy are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria to establish service connection for left lower extremity neuropathy are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for service connection for kidney stones are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In addition, while the Board is remanding other issues for further development, remand is not necessary for the claims decided herein as there is no reasonable possibility that further assistance would further substantiate these claims.  See 38 C.F.R. § 3.159(d).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The Board notes that diabetes mellitus, type II, and ischemic heart disease are enumerated in 38 C.F.R. § 3.309(e) as presumptive diseases associated with herbicide exposure.  For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).
Service connection for certain chronic diseases, including calculi of the kidney, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service, even if there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Diabetes Mellitus, Type II, and Heart Disease

The Veteran contends that he has diabetes mellitus, type II, and a heart disorder due to in-service exposure to herbicide.  During the May 2017 Board hearing, the Veteran's representative stated that the Veteran was exposed to herbicides while serving aboard the USS Impervious located in Da Nang Harbor in 1964.  The Veteran stated that he did not go ashore to Vietnam and that his ship was never docked at a pier in Vietnam.  However, he reported that oil in Da Nang Harbor contained herbicide.  In addition, the Veteran submitted statements and photographs taken during his service in Da Nang Harbor in regard to his claimed herbicide exposure in February 2014.  In one such statement, he reported taking water and fuel from another ship and swimming in Da Nang Harbor.  Fellow veterans submitted statements at this time in which they reported that the Veteran's ship was exposed to herbicides from ocean and rain water, the ship took water from the USS Windham in September 1964, and that he was exposed to herbicides while serving aboard the USS Impervious.  At this time, the Veteran also submitted a report from October 1968 discussing herbicide leakage into the Da Nang area and an article written by an environmental scientist in regard to herbicide exposure in Da Nang Harbor.  This submission also contains a letter written by the environmental scientist for another veteran in which he states it is as likely as not that there could have been herbicide ingestion and absorption by personnel serving on ships anchored in Da Nang Harbor.  The Veteran also submitted an internet article on the drinking water used aboard Navy ships at this time.  In May 2017, he submitted an internet article on herbicide use in Vietnam, Laos, and Cambodia written in July 2016.  In addition, in June 2010, the Veteran submitted citation numbers for prior Board decisions involving appeals for other veterans in which herbicide exposure was found based on service aboard ships in Da Nang Harbor.

The Veteran's service personnel records confirm that he served aboard the USS Impervious from June 1963 to June 1965.  In addition, deck logs confirm that the USS Impervious was anchored in Da Nang Harbor in September 1964.  Thus, the Veteran has accurately and credibly reported his ship's location was in close proximity to the shore of Vietnam.  In addition, VA treatment records associated with the file in May 2010 reflect that the Veteran was found to have coronary artery disease and diabetes mellitus, type II.  Moreover, a September 2010 VA treatment record reflects that a physician reported that the Veteran's diabetes is "probably as a result" of herbicide exposure.

The Board notes that the VA Adjudication Procedure Manual includes a compiled list of "blue water" naval ships that operated in "brown water" sufficient to allow for a finding of a presumption of exposure to herbicide agents.  The USS Impervious is not listed among the vessels presumed to have had herbicide exposure due to presence in the "brown" waters in Vietnam.  See VBA Manual M21-1, IV.ii.2.C.3.m.  Thus, current research does not show that the USS Impervious had "brown water" service in Vietnam, and service aboard the ship does not constitute service in the inland waters of Vietnam.  Id. (service aboard ships that are anchored along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure).  Furthermore, a ship anchoring in Da Nang Harbor does not result in the presumption.  Id.  The Board also notes that the USS Windham is also not listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters in Vietnam.  Id.

The Veteran has not contended that he set foot on the landmass of Vietnam at any point or that the USS Impervious was docked in Vietnam.  As described above, the Veteran has indicated that his service was in close proximity to Vietnam and that he swam in Da Nang Harbor and used the water for drinking and showering.  He also submitted studies that indicate the ports, bays, and harbors of Vietnam became collection points for the residuals of herbicides that washed from the inland country via rivers and streams to the sea.  However, while there is no doubt the Veteran was in close proximity to the landmass of Vietnam during service aboard the USS Impervious, he did not set foot in Vietnam and was not aboard a "brown water" vessel so as to constitute an inland waterway.  Thus, absent sufficient evidence that the Veteran served on the ground of Vietnam at any point or within its inland waterways, including evidence of duty or visitation in the Republic of Vietnam, the Veteran is found to not have had the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  These are the types of contentions that were addressed in Haas.

The Board notes that the Veteran submitted reports on herbicides, including a report from an environmental scientist who stated it was possible that a veteran serving in Da Nang Harbor was exposed to herbicide.  In addition, the Veteran submitted internet articles discussing drinking water on Navy ships and herbicide use in Southeast Asia.  However, these reports and internet articles do not address the specific facts of the Veteran's case.  Thus, these articles are not evidence sufficient to establish that the Veteran was exposed to herbicide during service.  In addition, the Veteran has submitted Board decisions in regard to whether other veterans were exposed to herbicide in Da Nang Harbor.  However, such Board decisions only applied to the specific circumstances of those veterans.  In addition, Board decisions are not precedential.  See, e.g., Gray v. McDonald, 27 Vet. App. 313, 327 n.12 (2015).

The Board also notes that a VA physician noted that the Veteran has diabetes due to herbicide exposure.  However, the physician did not offer any rationale for this conclusion and, based on the Board's above analysis, the opinion is based on an inaccurate history.  Thus, the Board does not find this opinion probative as to the cause of his diabetes.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board finds that the Veteran has not established herbicide exposure on a presumptive or on a facts found basis.  Thus, service connection for diabetes or a heart disorder is not warranted as related to direct exposure to herbicide agents, because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Furthermore, the Veteran does not contend, and the evidence does not show, that these chronic diseases had their onset during service or within one year of his discharge.  38 C.F.R. § 3.307, 3.309.

In sum, the evidence of record does not establish that the Veteran is not entitled to a presumption of herbicide exposure or was exposed to herbicides.  Therefore, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable, and service connection for diabetes or heart disease is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hypertension and Bilateral Lower Extremity Neuropathy

The Veteran's representative reported in a June 2010 correspondence that the Veteran has hypertension and bilateral lower extremity neuropathy due to diabetes mellitus, type II.  The record reflects that the Veteran was noted to have hypertension in a February 2010 VA treatment record.  In addition, a September 2010 VA treatment record reports that the Veteran experiences peripheral neuropathy due to diabetes.  

However, as the Veteran is not service connected for diabetes, these disorders cannot be service connected secondary to diabetes under 38 C.F.R. § 3.310 as secondary service connection presupposes the existence of an underlying service-connected disability.  38 C.F.R. § 3.310.  In addition, the Veteran does not contend, and the evidence does not show, that his hypertension had its onset during service or within one year of his discharge.  38 C.F.R. § 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against these claims.  Therefore, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted for hypertension, right lower extremity neuropathy, or left lower extremity neuropathy.   See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Kidney Stones

The Veteran contends that he has urinary condition that began during his military service.  In this regard, during the May 2017 Board hearing, he reported passing kidney stones during service.  He also stated that he has continued to have kidney stones since his separation from service.

The Veteran's service treatment records (STRs) show that he sought treatment in March 1965 for blood clots in his urine, burning urination, and pain in his sides while riding in a car.  The treatment provider noted that he did not have a history of venereal disease or kidney infection.  Private treatment records associated with the file in May 2017 reflect that a urologist noted that the Veteran has a history of kidney stones.

As noted above, calculi of the kidney, commonly known as kidney stones, is a chronic disease subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a); Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  The Veteran's STRs reflect treatment for symptoms of such condition during service.  In addition, the Veteran has competently reported experiencing symptoms of kidney stones during service and following his separation from service and such symptoms are within the realm of his personal experience and sensory perception. See Layno v. Brown, 6 Vet. App. 465 (1994).  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced kidney stones during service and they continue to recur.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.307, 3.309(a).  Accordingly, service connection for kidney stones is warranted.



ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for right lower extremity neuropathy is denied.

Service connection for left lower extremity neuropathy is denied.

Service connection for kidney stones is granted.


REMAND

The Veteran contends that he has a right wrist disorder related to an in-service injury.  In this regard, he reported in an August 2015 statement that he broke his right hand during service in April 1965 and again in June 1965.  He also reported that he had reconstructive surgery in 1967 on his right hand, but that it did not healed correctly.  He attributes has present right wrist arthritis to his in-service injury and subsequent surgery.  His STRs show that he was treated for a swollen, tender right hand in April 1965 which was noted as broken in May 1965.  He was treated for another right hand injury in June 1965.

The Veteran was afforded an examination in regard to this claim in October 2015.  The examiner noted chronic tenosynovitis in his right wrist.  The examiner reported that there were no treatment records for the Veteran's right wrist in the file prior to 2007.  She concluded that the Veteran's right wrist was not related to service or his right hand injury.  Thereafter, the Veteran was granted service connection for additional finger tendons due to damage caused by the 1967 reconstructive surgery.

The Board finds that the Veteran's right wrist claim requires additional development.  In this regard, the Veteran should be given an opportunity to identify the location of the medical records for his 1967 right hand surgery.  In addition, another examination should be conducted to obtain an opinion as to whether his right wrist disorder is caused or aggravated by his service-connected right finger disabilities or surgery performed due to such disabilities.

The Veteran also contends that he has prostatitis that began during his military service.  As noted above, the Veteran reported blood clots in his urine in March 1965.  The treatment provider found that a prostate examination conducted at this time showed his prostate to be within normal limits.  The Veteran did not report any relevant problems during his June 1965 separation examination.  Following his discharge from service, the Veteran was diagnosed with prostatitis during a VA examination in August 1976.

The Veteran was afforded a VA examination in regard to this claim in May 2015.  He reported experiencing prostate issues since March 1965 requiring treatment.  The examiner reported a diagnosis of chronic prostatitis with recurrent urinary tract infections diagnosed in 1965.  She noted that the Veteran has a history of chronic prostatitis and has received long term drug treatment for this condition.  She further stated that the Veteran's prostatitis was not flared-up during the examination.  The examiner concluded that the Veteran's prostate condition was less likely than not related to service.  She stated that there is no correlation between the Veteran's in-service prostatitis and his current condition.  However, she did not provide sufficient supporting rationale for this conclusion.  Therefore, another opinion should be obtained on remand.

Accordingly, these claims are REMANDED for the following actions:

1.  Afford the Veteran an opportunity to submit or identify any outstanding relevant treatment records, to include records related to his 1967 right hand surgery.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his right wrist disorder.  The entire claims file should be reviewed by the examiner.  The examiner is to identify all right wrist disorders experienced by the Veteran during the period on appeal.  For each diagnosed disorder, the examiner should answer the following inquiries:

(A) Whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during or is otherwise related to service, to include right hand injuries in May 1965 and June 1965.

(B) Whether it is at least as likely as not (50 percent probability or greater) that each identified condition is caused or aggravated by his service-connected right finger disabilities and/or surgery performed due to such disabilities.

A detailed rationale for any opinion offered should be provided.

3.  Also, forward the claims file to an appropriate VA examiner for the prostatitis claim.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed prostatitis had onset during or is otherwise related to service, to include prostatitis during service.

A detailed rationale for any opinion offered should be provided.

4.  Finally, readjudicate the claims remaining on appeal.  If all benefits sought are not granted, issue the Veteran and his representative an SSOC.  Thereafter, if indicated, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


